Exhibit 10-r

AT&T INC.

NON-EMPLOYEE DIRECTOR STOCK

AND DEFERRAL PLAN

As amended through November 2, 2018

 

 

1



--------------------------------------------------------------------------------

AT&T Inc.

Non-Employee Director Stock and Deferral Plan

Article 1. Purpose

The purpose of the Non-Employee Director Stock and Deferral Plan (the “Plan”)
(formerly the Deferred Compensation Plan for Non-Employee Directors) is to
promote the achievement of long-term objectives of AT&T Inc. by linking the
personal interests of Non-Employee Directors to those of the Company’s
stockholders and to attract and retain Non-Employee Directors of outstanding
competence.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the initial letter of the word
is capitalized:

 

  (a)

“Annual Retainer” or “Retainer” means the payments made to Directors for their
annual Board service. It includes any additional Retainer paid to Committee
Chairpersons or the Lead Director. “Base Annual Retainer” means the Annual
Retainer without any additional amounts for Committee Chairpersons, Lead
Directors or otherwise.

  (b)

“Award” means, individually or collectively, an award under this Plan of Stock
Units.

  (c)

“Board” means the Board of Directors of the Company.

  (d)

“Business Day” means any day that the Company is open for the regular
transaction of business.

  (e)

“Company” means AT&T Inc., a Delaware corporation.

  (f)

“Director” means any individual who is a member of the Board, including Advisory
Directors.

  (g)

“Employee” means any full-time, nonunion, salaried employee of the Company or of
the Company’s directly or indirectly held subsidiaries. For purposes of the
Plan, an individual whose only employment relationship with the Company is as a
Director shall not be deemed to be an Employee.

  (h)

“Fair Market Value” or “FMV” means the closing price on the New York Stock
Exchange (“NYSE”) for Shares on the relevant date, all as determined by the
Company. In lieu of the foregoing, the Board may select any other index or
measurement to determine the FMV of Shares under the Plan.

  (i)

“Non-Employee Director” means any individual who is a member of the Board but
who is not otherwise an Employee, nor has otherwise been an Employee.

  (j)

“Participant” means a person who is entitled to participate in the Plan.

  (k)

“Shares” means shares of common stock of the Company, par value one dollar
($1.00) per share.

  (l)

“Stock Unit” or “Unit” means an Award acquired by a Participant as a measure of
participation under the Plan, and having a value equal to one (1) Share.

  (m)

“Trading Day” means any day that the Shares are traded on the NYSE.

 

2



--------------------------------------------------------------------------------

Article 3. Eligibility and Administration

3.1         Eligibility. Persons eligible to participate in the Plan are limited
to Non-Employee Directors.

3.2         The Committee. The Plan shall be administered by the Corporate
Governance and Nominating Committee of the Board (the “Committee”), subject to
the restrictions set forth in the Plan.

3.3         Administration by the Committee. The Committee shall have the full
power, discretion, and authority to interpret and administer the Plan in a
manner consistent with the Plan’s provisions. However, in no event shall the
Committee have the power to determine Plan eligibility, or to determine the
number, the value, the vesting period, or the timing of Awards to be made under
the Plan (all such determinations being automatic pursuant to the provisions of
the Plan).

3.4         Decisions Binding. All determinations and decisions made by the
Committee pursuant to the Plan, and all related orders or resolutions of the
Committee shall be final, conclusive, and binding on all persons, including the
Company, its stockholders, Participants, and their estates and beneficiaries.

Article 4. Shares Previously Acquired Under Plan

Effective December 31, 2008, no Shares may be issued under this Plan. However,
any Shares previously acquired by a Director under this Plan may not be sold for
one year after acquisition. Thereafter, such Shares shall only be sold pursuant
to an effective registration statement or pursuant to an exemption from the
Securities Act of 1933, including sales pursuant to Rule 144 thereunder. The
Company may place a legend on the certificates for such Shares evidencing this
restriction.

Article 5. Award of Deferred Stock Units for Non-Employee Directors

5.1         Award of Deferred Stock Units for Non-Employee Directors. Effective
the day of each annual meeting of the Company’s stockholders, each continuing
Non-Employee Director shall be granted that number of Stock Units that is equal
to $220,000divided by the Fair Market Value of a Share on the last Trading Day
in the calendar month in which such Award is made.    Each Award is intended to
be in consideration for service until the next annual meeting of stockholders,
but will be fully earned on the date of the Award and credited to the
Non-Employee Director’s account on the day the number of Stock Units is
determined. Provided, however, if the Director terminates service on or before
the day of the annual meeting of stockholders, the related Award to be earned on
such meeting date will not be made.

5.2         Deferral of Retainers into Stock Units. Each Non-Employee Director
may elect to defer all (100%) or fifty percent (50%) of the Director’s Annual
Retainer earned during the relevant calendar year into Stock Units. The number
of Stock Units acquired shall equal the portion of the Annual Retainer being
deferred into Stock Units in a calendar month, divided by the Fair Market Value
of a Share on the last Trading Day in such calendar month, and such Stock Units
shall be

 

3



--------------------------------------------------------------------------------

credited to the Non-Employee Director’s account effective the day the number of
Stock Units is determined. Amounts are deferred at the time they otherwise would
have been paid were it not for the relevant deferral election.

Any deferral election under this Section 5.2 shall be made prior to the
beginning of, and will be effective for, the calendar year in which such
payments would be earned. Unless the Non-Employee Director notifies the
Secretary of the Company otherwise prior to the beginning of each subsequent
calendar year, each election hereunder will renew automatically for an
additional calendar year.

5.3         Payout of Deferred Stock Units. Each Stock Unit shall be paid out in
cash equal to the Fair Market Value of a Share; a fractional Share Unit shall be
entitled to cash equal to the equivalent fraction of a Share.

The Participant shall elect the timing of the payout for Stock Unit Awards no
later than the last day of the calendar year prior to the first scheduled
payment of such Stock Units. Notwithstanding the foregoing:

(i) persons who become Directors after November 19, 2004, shall elect the timing
of the payout of their Stock Units (their “Post 2004 Stock Units”) no later than
the time they first make a deferral election into Stock Units or thirty
(30) days after their original election to the Board, whichever is sooner (the
Corporate Governance and Nominating Committee may extend only the 30 day
deadline and may do so only so long as such extension is permitted by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”));
and

(ii) each Participant in the Plan as of November 19, 2004 who has not
irrevocably elected the timing of the payout of Stock Units shall make such an
election by December 31, 2004 with respect to all Stock Units from deferrals of
Awards made or Annual Retainer or fees earned after December 31, 2004 (also
known as “Post 2004 Stock Units”).

One election will apply to all Post 2004 Stock Units, whether from deferrals,
annual Awards or otherwise, and Stock Units earned thereon (each such payout
schedule is hereinafter referred to as a “Stock Unit Schedule”); and a separate
election shall apply to all other Stock Units and earnings thereon. Stock Units
acquired under this Plan shall, with respect to each Stock Unit Schedule (if
more than one), be paid out in a lump sum payment or in up to fifteen
(15) annual installments, as elected by the Participant. The lump sum payment or
the first installment, as the case may be, for each Stock Unit Schedule shall be
payable on the first Business Day of February of the year following the calendar
year of the termination of the Participant’s service as a Director. Each
subsequent annual installment shall be payable on the first Business Day of
February. If the Director fails to make a timely election as to the number of
installments for any Stock Unit Schedule, such Stock Units shall be paid out in
four (4) annual installments.

For Participants electing a payout (or payouts, as the case may be) of Stock
Units in installments, the number of Stock Units to be paid out for each Stock
Unit Schedule in each installment shall equal the number of Stock Units
available for payout under such Stock Unit Schedule, divided by the number of
remaining installments (including the installment being made).

 

4



--------------------------------------------------------------------------------

5.4         Stock Units. Each Stock Unit shall represent an unfunded and
unsecured promise by the Company to issue cash equal in value to the Stock Unit.
Participants holding Stock Units (or fractions thereof) shall earn dividend
equivalents paid in the form of additional Stock Units added to their account.
The number of Stock Units so added shall equal the dividend on a Share
multiplied by the number of Stock Units held by the Participant on the record
date for such dividend, divided by the Fair Market Value of a Share on the last
Trading Day in the calendar month in which the record date for such dividend
occurs. The Stock Units shall be credited to a Participant’s account on the day
the number of Stock Units is determined.

Article 6. Cash Deferral Account

6.1         Cash Deferral Account. A cash deferral account (the “Cash Deferral
Account”) shall be established and maintained by the Company for each
Participant that makes a cash deferral election under the Plan. Each Cash
Deferral Account shall be credited as of the date the amount deferred otherwise
would have become due and payable to the Participant and shall be credited to
reflect the interest return thereon until paid. The establishment and
maintenance of such Cash Deferral Accounts, however, shall not be construed as
entitling any Participant to any specific assets of the Company and shall
represent an unfunded and unsecured promise of the Company with respect to the
amounts due thereunder.

6.2         Cash Deferral Elections. Effective for payments on or after
January 1, 1998, each Non-Employee Director may elect to defer all (100%) or
fifty percent (50%) of the Director’s Annual Retainer earned during the relevant
calendar year into the Director’s Cash Deferral Account. Amounts are deferred at
the time they otherwise would have been paid were it not for the relevant
deferral election.

Any deferral election under this Section 6.2 shall be made prior to the
beginning of, and will be effective for, the calendar year in which such
payments would be earned. Unless the Non-Employee Director notifies the
Secretary of the Company otherwise prior to the beginning of each subsequent
calendar year, each election hereunder will renew automatically for an
additional calendar year.

Deferral elections under the Plan made prior to November 21, 1997, shall be
credited to the Cash Deferral Account and continue to earn interest in
accordance with Section 6.3.

6.3         Interest on Cash Deferral Accounts. The annual rate of interest on
amounts in the Cash Deferral Accounts for 1997 and subsequent calendar years
shall be Moody’s Long-Term Corporate Bond Yield Average as published by Moody’s
Investor Service, Inc. (or any successor thereto) for the month of September
before the calendar year in question (if such yield is no longer published, a
substantially similar average selected by the Committee) or such other rate as
the Committee shall determine prior to the year for which the interest rate
would be applicable. Such interest shall be compounded quarterly, in arrears, on
all unpaid amounts and shall be recorded on Participant’s statements quarterly.

 

5



--------------------------------------------------------------------------------

6.4         Form and Timing of Payout of Cash Deferral Accounts. Cash Deferral
Accounts shall be paid out in cash. The Participant shall elect the timing of
the payout for the Participant’s Cash Deferral Account no later than the last
day of the calendar year prior to the first scheduled payment thereof.
Notwithstanding the foregoing:

(i) persons who become Directors after November 19, 2004, shall elect the timing
of the payout of their Cash Deferral Account (their “Post 2004 CDA Deferrals”)
no later than the time they first make a deferral election into their Cash
Deferral Account; and

(ii) each Participant in the Plan as of November 19, 2004 who has not
irrevocably elected the timing of the payout of his or her Cash Deferral Account
shall make such an election by December 31, 2004 with respect to all amounts
from deferrals into such Participant’s Cash Deferral Account of Annual Retainers
or fees earned after December 31, 2004 (the “Post 2004 CDA Deferrals”).

One election shall apply to a Participant’s Post 2004 CDA Deferrals and earnings
thereon (each such payout schedule is hereinafter referred to as a “Cash Account
Schedule”); and a separate election shall apply to amounts that are not Post
2004 CDA Deferrals and earnings thereon.

A Participant’s Cash Deferral Account shall, with respect to each Cash Account
Schedule (if more than one), be paid out in a lump sum payment or in up to
fifteen (15) annual installments, as elected by the Participant. The lump sum
payment or the first installment, as the case may be, for each Cash Account
Schedule shall be payable on the first Business Day of February of the year
following the calendar year of the termination of the Participant’s service as a
Director. Each subsequent annual installment shall be payable on the first
Business Day of February. If the Director fails to make a timely election as to
the number of installments for any Cash Account Schedule, the Participant’s Cash
Deferral Account shall be paid out in four (4) annual installments. Each
installment shall equal the amount available for payout under such Cash Account
Schedule, divided by the number of remaining installments (including the
installment being made).

6.5         Conversion of Non-Employee Director’s Cash Deferral Account to
Deferred Stock Units. Each year, on or before the close of trading in Shares on
the NYSE on the tenth day (if the tenth day is not a Trading Day, then the next
preceding Trading Day) following the Company’s public release of its annual
summary statement of earnings (typically in January of each year) (such Trading
Day to be the “Conversion Date”), a Non-Employee Director may elect to convert
all or part of the balance of his or her Cash Deferral Account into Stock Units.
Notwithstanding the foregoing, however, no such conversion of Post 2004 CDA
Deferrals shall be permitted unless the payout schedules for such Participant’s
Post 2004 CDA Deferrals and Post 2004 Stock Units are identical. Each such
election shall become irrevocable as of the last time such election may be made.
A Non-Employee Director who elects to convert his or her Cash Deferral Account
shall receive the number of Stock Units found by dividing the Non-Employee
Director’s balance in the Cash Deferral Account, together with all accrued but
not yet credited interest, or such lesser amount of the Cash Deferral Account
elected by the Non-Employee Director, by the Fair Market Value of a Share on the
Conversion Date. Upon such conversion, the Participant’s Cash Deferral Account
shall be reduced by the amount so converted.

 

6



--------------------------------------------------------------------------------

Article 7. Amendment, Modification, and Termination

7.1         Amendment, Modification, and Termination. Subject to the terms set
forth in this Article 7, the Board may terminate, amend, or modify the Plan at
any time and from time to time.

7.2         Awards Previously Granted. Unless required by law, no termination,
amendment, or modification of the Plan shall in any material manner adversely
affect any Award previously provided under the Plan, without the written consent
of the Participant holding the Award.

Article 8. Miscellaneous

8.1         Elections. All elections and notices of any kind hereunder shall be
in writing and provided to the Secretary of the Company in a form prescribed by
the Secretary. Unless marked as irrevocable, an election may be modified or
revoked at any time prior to, and shall not be effective until, the deadline for
making such election.

8.2         Assignment. Except as otherwise expressly provided herein, no rights
under this Plan may be assigned by a Participant.

8.3         Savings Clause. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. Notwithstanding any
provision to the contrary in this Plan, each provision in this Plan shall be
interpreted to permit the deferral of compensation in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended, and any provision
that would conflict with such requirements shall not be valid or enforceable.

8.4         Death of a Director/Beneficiary Designation. Each Participant under
the Plan may, from time to time, name any beneficiary or beneficiaries (who may
be named primarily or contingently) to whom any benefit under the Plan is to be
paid in the event of his or her death. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Secretary of the Company, and will be effective only when provided by the
Participant in writing to the Secretary during such Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

In the event of the death of a Participant before full payment of all amounts
due hereunder, the balance shall be paid in a lump sum as soon as
administratively possible in accordance with the foregoing. Notwithstanding
this, if the Participant so elects as part of the Participant’s deferral
elections, the Stock Units and/or the Cash Deferral Account will be paid out in
the number of annual installments elected by the Participant, beginning on the
first Business Day of February following the calendar year of the Participant’s
death and occurring annually thereafter; provided, however, if distributions to
the Participant have already commenced at the time of the Participant’s death,
then under this election, distributions will continue as scheduled.

8.5         No Right of Nomination. Nothing in the Plan shall be deemed to
create any obligation on the part of the Board to nominate any Director for
reelection by the Company’s stockholders.

 

7



--------------------------------------------------------------------------------

8.6         Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

8.7         Requirements of Law. The granting of Awards under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

8.8         Governing Law. The Plan and all agreements hereunder, shall be
construed in accordance with and governed by the internal, substantive laws of
the State of Texas.

8.9         Adjustments. In the event of a merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend, stock
split, share combination, or other change in the corporate structure of the
Company affecting the Shares, such adjustment shall be made in the number of
outstanding Stock Units as may be determined to be appropriate and equitable by
the Board, in its sole discretion, to prevent dilution or enlargement of rights.

 

8